                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN


RYAN L. BESSERT,

                         Plaintiff,

               v.                                           Case No. 18-C-1187

LANGDALE COUNTY, et al.,

                         Defendants.


                    ORDER DENYING MOTION TO CHANGE VENUE


       Plaintiff Ryan L. Bessert, who is representing himself, has filed motion requesting a change

of venue, stating that he “wants new eyes on this case” because the court “is not taking this case

seriously.” Dkt. No. 125 at 1. Venue concerns whether the location of the lawsuit is proper

because there is some connection between the location to the events giving rise to the lawsuit or

to the parties in the lawsuit. Under 28 U.S.C. § 1391(b), venue is appropriate because the events

of this case took place in Langdale County, which is in the Green Bay Division of the Eastern

District of Wisconsin.

       Given Bessert’s stated reason for wanting a change of venue, the court construes his motion

as a motion for the judge to recuse or disqualify himself. On a motion to recuse under 28 U.S.C.

§ 455(a), a federal judge must “disqualify himself in any proceeding in which his impartiality

might reasonably be questioned.” This requires some allegation of appearance of bias such as

suggesting the judge relied upon knowledge acquired outside such proceedings or displayed deep-

seated and unequivocal antagonism that would render fair judgment impossible. Liteky v. United

States, 510 U.S. 540, 556 (1994). Bessert has not alleged appearance of bias. Nor has he alleged




        Case 2:18-cv-01187-WCG Filed 12/16/20 Page 1 of 2 Document 134
actual bias, such as personal animus or malice on the part of the judge, which is required for a

motion to disqualify under 28 U.S.C. § 144. See United States v. Balistreri, 779 F.2d 1191, 1201

(7th Cir. 1985). Accordingly, Bessert’s motion is DENIED.

       SO ORDERED at Green Bay, Wisconsin this 16th day of December, 2020.



                                                   s/ William C. Griesbach
                                                   William C. Griesbach,
                                                   United States District Judge




                                               2

        Case 2:18-cv-01187-WCG Filed 12/16/20 Page 2 of 2 Document 134
